Eldridge, Judge,
dissenting.
I must respectfully dissent from the majority in this case, because the facts and law create a matter for jury determination as to the issues of causation, intervening cause by plaintiff’s conduct, assumption of risk, and the reasonableness of plaintiff’s conduct under the circumstances. This is not such a clear and palpable case that the trial court could resolve on summary adjudication. Frank Hynes sustained subsequent injuries to his right shoulder within 18 days of the initial injury when Hynes fell as the result of a muscle spasm in his left leg, while walking from the bathroom back to bed. Generally, proximate cause is uniquely a jury issue; under the facts of this case a dispute as to material issues of fact makes proximate cause and assumption of risk uniquely jury issues.
Phil Cagle Custom Homes, Inc. built a house for Frank and Ann Marie Hynes, and Isokern East, Inc. sold and directed the installation of the fireplace with a gas starter. On January 24, 2000, an ice storm knocked out electricity so that the furnace was also out; therefore, the plaintiffs used their fireplace and gas starter. Subsequently, smoke came from beneath the fireplace, and Frank Hynes sought to extinguish the subfloor flames by spraying foam down the gas starter keyhole. When this was not enough, Hynes went to the basement, stood on a chair, and removed a vent from the ceiling near the fireplace. A backdraft from the fire knocked him to the floor, causing him to break his right foot, i.e., fracture of the fifth metatarsal, and to suffer a tear of the hamstring-abductor muscle group of the left thigh. Treatment consisted of a removable cast and crutches to assist in reducing the weight on the right foot. Subsequently, he had periodic muscle spasms in his left leg. The use of crutches was to avoid pain to the broken right foot from weight-bearing and to provide added stability until the injuries further healed.
On February 11, 2000, Frank Hynes awoke in the middle of the night and went to the bathroom without using either the removable cast or the crutches. Upon returning to bed, the left leg muscle went into spasm, causing him to fall, and he suffered a shoulder injury, while attempting to catch himself. The shoulder injury required surgical repair.
The exception to the doctrine of intervening proximate cause was *375articulated in Southern R. Co. v. Webb, 116 Ga. 152 (42 SE 395) (1902), by the Supreme Court of Georgia, holding:
[w]hile the general rule is that if, subsequently to an original wrongful or negligent act, a new cause has intervened, of itself sufficient to stand as the cause of the misfortune, the former must be considered as too remote, still if the character of the intervening act claimed to break the connection between the original wrongful act and the subsequent injury was such that its probable or natural consequences could reasonably have been anticipated, apprehended, or foreseen by the original wrong-doer, the causal connection is not broken, and the original wrong-doer is responsible for all of the consequences resulting from the intervening act.
Id. at 152, hn. 1; accord Williams v. Grier, 196 Ga. 327, 337 (2) (26 SE2d 698) (1943). Where there is no intervening negligence of a third party and it is the conduct of the plaintiff in question as to causation of his injuries:
[t]he inquiry is not whether if [the plaintiff] had not acted in the manner that [he] did the injury complained of would not have occurred, but is whether [his] acts were negligent and if so, whether they were or were not a contributing cause, or whether they were the sole proximate cause. If [his] acts in the transaction . . . were not negligent, i.e. if [he] acted just as an ordinary prudent person would have acted under similar circumstances, [his] conduct is to be considered only as a part of the normal course of human affairs. It matters not so much where the accident happened, as it does how and why the accident occurred at the place it did occur.
(Citation, punctuation and emphasis omitted.) Storer Communications v. Burns, 195 Ga. App. 230, 231 (393 SE2d 92) (1990). Such exception to the doctrine of intervening proximate cause controls the analysis under the facts and circumstances of this case where plaintiff alleges that his initial injuries caused him to subsequently suffer a new injury when he fell. While the trial court carefully excluded plaintiff’s nonuse of his crutches and soft cast as negligence, the court nonetheless found such nonuse to be the sole proximate cause of the subsequent fall, which is a jury issue. Id.
The rule that an intervening act may break the causal connection between an original act of negligence and injury to another is not applicable if the nature of such intervening act was such that it could have reasonably been anticipated *376or foreseen by the original wrongdoer. It is not necessary that an original wrongdoer shall anticipate or foresee the details of a possible injury that may result from his negligence. It is sufficient if he should anticipate from the nature and character of the negligent act committed by him that injury might result as a natural and reasonable consequence of his negligence. In order that a party may be liable in negligence, it is not necessary that he should have contemplated or even been able to anticipate the particular consequences which ensued, or the precise injuries sustained by the plaintiff. It is sufficient, if, by [the] exercise of reasonable care, the defendant might have foreseen that some injury would result from his act or omission, or that consequences of a generally injurious nature might have been expected.
(Citations and punctuation omitted.) Atlanta Gas Light Co. v. Mills, 78 Ga. App. 690, 696 (51 SE2d 705) (1949).
There was foreseeability that plaintiff could fall from his prior injuries, going to the bathroom in the middle of the night, and defendants’ alleged earlier negligently caused injuries were the triggering cause of the subsequent injury to the plaintiff. See Southern R. Co. v. Webb, supra at 152 (1). Further, plaintiff’s conduct and injury were reasonably foreseeable as a consequence of his initial injuries, because the necessity for a 52-year-old male with hypertension, i.e., diuretic high blood pressure medication probable, having to get up and to relieve himself in the middle of the night is highly probable so that it was foreseeable by the defendants at the time of the tort. Storer Communications v. Burns, supra at 231. In short, the muscle spasm and fall had a causal relationship to the prior injuries. “The principle of remoteness is applicable to situations where an intervening agency, such as the negligence of another, preponderates in causing the plaintiff’s injury.” (Citation omitted.) Gen. Motors Corp. v. Davis, 141 Ga. App. 495, 497 (3) (233 SE2d 825) (1977) (the product failure was reasonably foreseeable in that it would cause the driver to stop in traffic and be rear-ended).
Here, the record is devoid of evidence that plaintiff would not have fallen when the left leg muscle spasm occurred if he had used his crutches and soft cast. In fact, the reasonable inference that a jury may draw is to the contrary that, even using the crutches and the soft cast, the muscle spasm in his less injured leg would still have caused plaintiff’s fall, in any event, because he literally had no leg to stand on. Plaintiff would have been balancing on crutches, when his least injured left leg went into muscle spasm and when he could not put supporting weight on his broken right foot. For the plaintiff to be the sole proximate cause of his subsequent injuries, his conduct must *377have been unrelated and unaffected by his prior injuries inflicted by the defendants’ negligence. See Storer Communications v. Burns, supra at 231. Would plaintiff have had a left leg muscle spasm causing him to fall, but for his earlier injuries, because he could not support himself on his broken right foot? Obviously not. See generally Jacobs v. Taylor, 190 Ga. App. 520, 526 (1) (c) (379 SE2d 563) (1989) (a negligent failure to control action against psychiatrists: “‘[T]h.e injury was just as likely to have ensued (with only its details somewhat varied, perhaps) if the negligent thing had not occurred. . . .’ [Cit.]”). If plaintiff had used his soft cast on his right foot and used the crutches, then would he have had the spasm in his left leg? And if he still would have had the spasm in his less injured left leg, then could the crutches have kept him from falling with the spasm in the left leg? This is for the jury to answer. Indeed, plaintiff’s treating physician was of the opinion that it was appropriate for the plaintiff to walk after two weeks without using the crutches or the soft cast.
Decided November 26, 2003
Andrew, Merritt, Reilly & Smith, Mark Merritt, for appellants.
Misner, Scott & Martin, Bobby B. Terry, Hall, Booth, Smith & Slover, Roger S. Sumrall, Francis C. Schenck, for appellees.
I am authorized to state that Judge Phipps joins in this dissent.